Title: To Benjamin Franklin from Isaac Norris, 4 April 1757
From: Norris, Isaac
To: Franklin, Benjamin


My Worthy Friend Benjamin Franklin,
April 4th. 1757
The interfering in those Weighty matters you are charged with, either by an Attempt to explain what you are fully Master of or to add any thing of my own not already contained in the Report of the committee or the Instructions of the House to yourself, would subject me justly to a censure I hope to avoid for if I had any thing material beyond those I would have offered it during the passage of the Instructions and whilst the Report of the committee was under the consideration of the Assembly, and yet I doubt not your prudence in the Application &c. we propose to make to the Proprieters if they can by any means be brought to understand their true Interests as it is and ought to be connected with the good of the People; I need not Inform you how often they have declared this Truth upon our Minutes nor how they explain away the Rights we claim under our Charters and tho’ they do not say it themselves their Dependants declare Openly enough those Charters confirm to the people such Rights as are indeed necessary for a new Settlement but ought to be abridged upon the first favourable Occaision that Offers tho’ it is apparent those Gentlemen have this Disposition too deeply rooted I fear to be Intirely eradicated, yet I own it would give me great pleasure that you use all your abilities in this Case and by all the condescention consistent with your good Judgment which I am well assured will preserve you from being decieved with false appearances or evasive Temporary Expedients and it will be a prudent precaution to be well with our Agents of which I make no doubt from the high Opinion of your knowledge and Experience in the publick Affairs of this Province. It will be a general advantage to America if any favourable Opportunity should present to obtain the Liberty of importing Iron to any Port of England, instead of confining it to the Port of London only. And as this is a general American Concern the Agents of the other Colonies will undoubtedly join if there should be any Prospect of Success which might be pretty well guessed at upon an Application to some of the leading Members of the House of Commons before we engage in any considerable Expence upon it, for it may well be expected the City will oppose such a Bill whenever it shall make its Appearance in Parliament.
I have wrote on from the Inclination I have to take Leave and wish you a Prosperous Voyage rather than from any Apprehensions of the Necessity of giving either of us the Trouble of reading or writing a Long Letter upon a Subject you are so thoroughly apprized of. But if any Thing of importance should hereafter occur, you may expect to hear further from me as I Shall be pleased to have a Line or two whenever you have Leasure to communicate the Concerns of the Province, or your private Interests if I can be of any service to them; And in every Respect I sincerely wish you a successful Voyage. Your Assured Friend
I N
I have given you the trouble of two Letters which you will be pleasd to excuse.
  Gave to BF at Fairhill on his way to N York.
  See my Letter to BF April 7. 1757 Omitted here prius pag 69

